Case: 6:19-cr-00021-REW-HAI Doc #: 1-1 Filed: 03/26/19 Page: 1 of 7 - Page ID#: 2




                                        Affidavit

                                      ********
Todd E. Tremaine, a Special Agent with the Bureau of Alcohol, Tobacco, Firearms &
Explosives ("ATF"), United States Department of Justice, being duly sworn, depose and
state as follows:



               I. INTRODUCTION AND AGENT{S) BACKGROUND

       1.     I have been a Special Agent ("SA") with the Bureau of Alcohol, Tobacco,

Firearms & Explosives ("ATF") since July 2001. I am a graduate of the University of

Kentucky, with a Bachelor of Science Degree in Accounting. I have been assigned to the

Lexington III Field Office, London Satellite Office, since June 2008. Prior to this, I was

assigned to the ATF Louisville I Group from July 2001 until June 2008. In this capacity,

I have investigated numerous cases involving fireanns trafficking, explosives trafficking,

contraband cigarette trafficking, armed drug trafficking, robbery, arson, and murder. I

have participated in the execution of search warrants and arrests related to these crimes.

From February 2004 until February 2008, I was assigned to the Drug Enforcement

Administration ("DEA") Louisville District Office ("DO") Task Force. In this capacity I

have investigated numerous complex narcotics cases and have participated in the

execution of search warrants and arrests resulting from the distribution of controlled

substances and the concealing of drug related assets.
Case: 6:19-cr-00021-REW-HAI Doc #: 1-1 Filed: 03/26/19 Page: 2 of 7 - Page ID#: 3




       2.        I have conducted or assisted in numerous criminal investigations of

alleged violations of the National Firearms Act, Gun Control Act, and Controlled

Substances Act. Your Affiant has attended various training courses on firearms

trafficking, drug trafficking, asset forfeiture, RICO and complex investigations, money

laundering, and firearms offenses and the investigation thereof. I am familiar with and/or

have participated in all the normal methods of investigation, including but not limited to,

visual surveillance, the questioning of witnesses, and the use of cooperating witnesses

and/or confidential infonnants.

       3.        As a result of my training and experience, I am familiar with Federal

criminal laws and know that it is a violation of:


             a) Title 18 U.S.C. § 120l(a)(l), whoever unlawfully seizes, confines,
                inveigles, decoys, kidnaps, abducts, or carries away and holds ransom or
                reward or otherwise any person, except in the case of a minor by the parent
                thereof, when the person is willfully transported in interstate or foreign
                commerce, regardless of whether the person was alive when transported
                across a State boundary, or the offender travels in interstate or foreign
                commerce or uses the mail or any means, facility, or instrumentality of
                interstate or foreign commerce in committing or in furtherance of the
                commission of the offense.



       4.       This Affiant has also spoken with Kentucky State Police Detectives Jesse

Armstrong and Ben Graves concerning the investigation into this matter. Your affiant

has participated in this investigation, and has interviewed the victims mentioned in this

affidavit.

       5.       On March 16, 2019, investigators with the Kentucky State Police began



                                               2
Case: 6:19-cr-00021-REW-HAI Doc #: 1-1 Filed: 03/26/19 Page: 3 of 7 - Page ID#: 4




investigating the shooting death of GERI JOHNSON in Whitley County, KY. Officers with the

Kentucky State Police ("KSP") learned that DANIEL NANTZ dropped JOHNSON off at Baptist

Health Corbin with a fatal gunshot wound on the evening of March 16, 2019. KSP investigators

also identified DA YID HUFF as being a close associate of NANTZ. KSP investigators have

interviewed HUFF, but to date, HUFF has not been questioned about the incident set forth

below.

         6.   Your Affiant and KSP investigators spoke with VICTIM #1, hereinafter referred

to as "Vl ",on two separate occasions. The statements given by Vl during each interview with

law enforcement were consistent with each other. Vl advised your Affiant that Vl found a

firearm that had been discarded by a friend of VI, and VI sold the firearm to another individual.

Following this incident, Vl stated that she/he was approached by DANIEL NANTZ and DAVID

C. HUFF about the firearm in early March of 2019. Vl said NANTZ told Vl that the firearm

that Vl sold to the other individual belonged to NANTZ, and NANTZ wanted it returned. Vl

stated NANTZ and HUFF were armed with firearms at this time. Vl stated NANTZ and HUFF

wanted to know who purchased the firearm from VI. VI said HUFF brandished a firearm and

forced Vl to sit in the floor. Vl said HUFF ordered Vl to remove her/his shirt and socks. Vl

stated HUFF threatened to shoot VI in the spine paralyzing her/him. Vl said HUFF and

NANTZ instructed Vl to retrieve the gun and return it to NANTZ.

         7.    V 1 stated to your Affiant that on March 16, 2019, V 1 was at a residence in

Whitley County, KY, when NANTZ and HUFF showed up. Vl said she/he met with NANTZ

and HUFF outside the residence, and was told to go inside by HUFF. Vl advised that once

inside, NANTZ and HUFF accused Vl of stealing 8 grams ofmethamphetamine from a local

dealer. Vl said HUFF slapped Vl in the head with HUFF'S hand, and then HUFF and NANTZ



                                                3
 Case: 6:19-cr-00021-REW-HAI Doc #: 1-1 Filed: 03/26/19 Page: 4 of 7 - Page ID#: 5




forced Vl into a back room inside the residence. VI said HUFF then hit VI in the back of VI 's

head with a handgun. VI stated that HUFF was armed with a silver, semi-automatic pistol at this

time. Vl said she/he assumed NANTZ was armed as well, but she/he did not see NANTZ with a

firearm. VI stated that NANTZ was always armed. VI stated that NANTZ was high at the time.

VI said she/he was confined in this room for several hours, and was not free to leave. Vl

advised that HUFF and NANTZ wanted VI to confess to stealing the methamphetamine. Vl

said she/he told them "I didn't do it. You will have to kill me." VI stated that at one point

HUFF placed the pistol's barrel to her/his forehead. Vl stated that she/he was freaking out due

to fear.

           8.    Vl then advised that NANTZ left the room at some point, and then HUFF walked

outside sometime later. At that point, VI retrieved a cell phone and attempted to make a call.

Vl said she/he was interrupted by HUFF who first attempted to stop the call, but then was

instructed by HUFF to make the call. HUFF told VI to try to get some money to settle her/his

debt. Vl stated that she/he called a relative, who for the purposes of this affidavit will be

referred to as VICTIM #-2, or "V2." Vl stated that she/he called V2 and explained that she/he

needed money, and then she/he handed the phone to HUFF. HUFF then spoke to V2 and

demanded V2 come up with the money that was owed by VI. Vl stated that HUFF told V2

about Vl selling the firearm that did not belong to her/him.

           9.    KSP investigators noted visible head injuries to Vl 's head during their interview

with VI, and those injuries were documented by KSP.

           10.   Additionally, KSP investigators and your Affiant spoke to V2 on two separate

occasions. The accounts provided by V2 on both occasions were consistent with each other. V2

stated that he/she received a call on his/her cell phone from VI, and VI informed V2 that VI



                                                  4
Case: 6:19-cr-00021-REW-HAI Doc #: 1-1 Filed: 03/26/19 Page: 5 of 7 - Page ID#: 6




needed $200. V2 advised that he/she asked V 1 who was with her/him and if she/he was hurt.

V2 stated that he/she heard a male's voice in the background of the phone call. V2 said he/she

heard the male's voice say "don't give [her/him J my name." At some point, V2 began speaking

with an unknown male on the phone. V2 stated that the person he/she was speaking with stated

that he would either have VI arrested or would hurt Vl if the money was not paid. V2

remembers the unknown male mentioning the firearm sold by VI. According to V2, the phone

call abruptly ended when V2 continued to demand the unknown male's name. V2 tried

unsuccessfully to call the number back, but was unable to reach anyone. V2 showed KSP

investigators his/her call log on his/her cell phone, which corroborated V2' s statement. KSP

investigators have identified V2's cell phone service provider as AT&T.

        11.    After the phone call ended, VI said he was instructed by HUFF to get back in the

room where Vl was held before. At some point, Vl was allowed out of the room and was in the

process of leaving the property. V 1 continuously promised to obtain $200 from a family

member. As VI was leaving the property on foot, she/he observed DANIEL NANTZ return to

the residence in a hurry in NANTZ's truck. Vl stated NANTZ didn't even stop the truck before

exiting. From a distance, VI observed NANTZ yelling "help me" to HUFF. VI states that

NANTZ entered the residence. Within minutes HUFF and NANTZ entered NANTZ's truck, and

they proceeded in the direction of NANTZ's residence. As the vehicle left, VI observed

NANTZ in the vehicle holding the head of GERI JOHNSON. VI observed HUFF driving the

vehicle. VI said he heard HUFF and NANTZ start yelling "she shot herself' out the window of

the truck as they sped off.

        I2.     Following this incident, VI said she/he was again visited by HUFF at VI 's

residence in Knox County on or about March 2 I, 20 I 9. VI said she/he woke up in her/his



                                                5
Case: 6:19-cr-00021-REW-HAI Doc #: 1-1 Filed: 03/26/19 Page: 6 of 7 - Page ID#: 7




residence to find HUFF inside her/his bedroom. V 1 said HUFF asked if V 1 was going to pay

HUFF. VI said she/ he promised to get HUFF the money by noon. VI stated that she/he

borrowed the money from V2, and paid HUFF $200 on March 2 I, 2019.

       13.     V2 also showed your Affiant a screenshot of her/his on line banking app, which

showed a withdrawal on March 21, 2019, for $300. V2 advised that he/she used $200 from this

withdrawal to give to VI, who then paid HUFF.

       I4.     HUFF used a cellular phone during the kidnapping of VI to demand V2 pay $200

or VI would be hurt. The use of the cellular phone during the kidnapping was a means, facility,

or instrument of interstate or foreign commerce used in furtherance of the offense.

                                      CONCLUSION

       15.     Based on my training and experience, and the information set forth in this

affidavit, your Affiant believes there is probable cause that on or about March 16, 2019 in

Whitley County, in the Eastern District of Kentucky, DA YID C. HUFF, aided and abetted by

others, did willfully and unlawfully kidnap, abduct, seize, confine, and carry away VI for the

purpose of assault, and did use a means or instrumentality of interstate commerce, to wit:

cellular telephone service provided by AT&T, in committing and in furtherance of the

commission of such offense, in violation of Title 18 United States Code§ 1201(a)(l).




                                                                     Todd Tremaine
                                                     A TF Special Agent


Subscribed and sworn to before me on this l.6~ay of March, 2019.




                                                6
Case: 6:19-cr-00021-REW-HAI Doc #: 1-1 Filed: 03/26/19 Page: 7 of 7 - Page ID#: 8




                                       7
